        Case 1:21-cv-01259-HBK Document 5 Filed 08/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALAN DEVON,                                       Case No. 1:21-cv-01259-HBK
12                        Petitioner,                   ORDER TRANSFERRING CASE TO THE
                                                        CENTRAL DISTRICT OF CALIFORNIA
13            v.
                                                        (Doc. No. 1)
14    STATE OF CALIFORNIA, SUPERIOR-
      SUPREME COURT,
15
                          Respondent.
16

17

18

19           Petitioner is proceeding on his petition for writ of habeas corpus filed pursuant to 28

20   U.S.C. § 2254. (Doc. No. 1). Petitioner is a prisoner incarcerated in Kern County, which is
21   located within the jurisdiction and venue of this Court. Petitioner challenges his November 1993

22   state sentence entered by the Superior Court of Los Angeles County, which is located within the

23   jurisdiction and venue of the Western Division of the United States District Court for the Central

24   District of California. Petitioner primarily complains that his military service was not considered

25   at his sentencing and requests a reduction in his sentence. (Id. at 3). Petitioner was denied this

26   relief before the Los Angeles County Superior Court. (Id. at 23). Petitioner also states that his
27   Eighth Amendment and Due Process rights have been violated and refers to youth offender parole

28   hearings and racial injustice. (Id. at 3).
        Case 1:21-cv-01259-HBK Document 5 Filed 08/23/21 Page 2 of 2


 1            Under 28 U.S.C. § 2241(d), jurisdiction is proper in the judicial district where the

 2   petitioner was convicted or where the petitioner is incarcerated. Therefore, both the Central

 3   District of California and the Eastern District of California have concurrent jurisdiction. See 28

 4   U.S.C. § 2241(d); Rumsfeld v. Padilla, 542 U.S. 426, 428 (2004). However, “[f]or the

 5   convenience of parties and witnesses, in the interest of justice, a district court may transfer any

 6   civil action to any other district or division where it might have been brought.” 28 U.S.C. §

 7   1404(a). Federal courts in California generally hear petitions for writ of habeas corpus in the

 8   district of conviction. Favor v. California, No. 116-CV-01912-DAD-EPG-HC, 2017 WL

 9   2671006, at *1 (E.D. Cal. June 21, 2017) (citing Laue v. Nelson, 279 F. Supp. 265, 266 (N.D.

10   Cal. 1968). Thus, the Court finds in its discretion “and in furtherance of justice” the petition

11   should be transferred to the Central District of California. 28 U.S.C. §§ 1404(a), 2241(d). The

12   Court declines to rule on Petitioner’s “application for leave to file petition,” which was addressed

13   to the Ninth Circuit Court of Appeals. (Doc. No. 2).

14            Accordingly, it is hereby ORDERED:

15            1. The Clerk shall transfer this action to the United States District Court for the Central

16   District of California, Western Division; and

17            2. All future filings shall reference the new case number assigned and shall be filed at:
                                      United States District Court
18                                    Central District of California
19                                    Western Division
                                      350 W 1st Street, Suite 4311
20                                    Los Angeles, CA 90012-4565

21

22   Dated:      August 20, 2021
                                                         HELENA M. BARCH-KUCHTA
23                                                       UNITED STATES MAGISTRATE JUDGE

24

25

26
27

28
                                                         2
